Citation Nr: 1030455	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-02 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension, also 
claimed as secondary to service-connected disabilities.

2.  Entitlement to service connection for hypertension, also 
claimed as secondary to service-connected disabilities.

3.  Entitlement to service connection for a lumbar spine 
disability.

4.  Entitlement to service connection for a thoracic spine 
disability.

5.  Entitlement to service connection for a liver disorder, also 
claimed as secondary to service-connected disabilities.

6.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

7.  Entitlement to service connection for a pulled groin.
8.  Entitlement to service connection for diabetes mellitus, also 
claimed as secondary to service-connected disabilities.

9.  Entitlement to service connection for glaucoma, also claimed 
as secondary to a service-connected disabilities.

10.  Entitlement to service connection for cataracts, also 
claimed as secondary to service-connected disabilities.

11.  Entitlement to service connection for renal insufficiency, 
also claimed as secondary to service-connected disabilities.

12.  Entitlement to service connection for adrenal insufficiency, 
also claimed as secondary to service-connected disabilities.

13.  Entitlement to service connection for erectile dysfunction, 
also claimed as secondary to service-connected disabilities.

14.  Whether an October 2009 reduction from 50 percent to 30 
percent for a psychiatric disability was proper.

15.  Entitlement to a rating in excess of 50 percent for a 
psychiatric disorder.

16.  Entitlement to an initial rating in excess of 10 percent for 
neuropathy of the right upper extremity.

17.  Entitlement to an initial rating in excess of 10 percent for 
neuropathy of the left upper extremity.

18.  Entitlement to a rating in excess of 50 percent for a 
cervical spine disability prior to June 28, 2007, and since 
October 1, 2007.


19.  Entitlement to a rating in excess of 10 percent prior to 
October 23, 2008, and in excess of 70 percent since October 23, 
2008, for residuals of a cerebral concussion.

20.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

21.  Entitlement to a special home adaptation.

22.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Stetson University College of 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to March 1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that granted service connection and awarded 10 percent 
disability ratings for neuropathy of the upper extremities and 
denied the remaining claims.  An August 2007 rating decision 
awarded a 100 percent rating for a cervical spine disability 
based on convalescence for the period from June 28, 2007, to 
September 30, 2007, after which time a disability rating of 50 
percent was assigned.

An October 2009 rating decision granted service connection for a 
spleen disorder (functional asplenia/splenosis with a history of 
leukocytosis), anemia, and a bilateral leg disability (myelopathy 
of the lower extremities), effective June 30, 2005; and awarded 
special monthly compensation based upon the need for the regular 
aid and attendance of another person, effective October 23, 2008.  
Accordingly, those issues are no longer before the Board.  The 
October 2009 rating decision also granted an increased rating 
from 10 percent to 70 percent for a cerebral concussion with 
headaches, effective October 23, 2008.  However, as that grant 
does not represent a total grant of benefits sought on appeal, 
the claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).

In June 2007, the Veteran testified before the Board at a hearing 
held at the RO.  In December 2007, the Board remanded the 
Veteran's claims for further development.

Although VA did not consider whether service connection was 
warranted for hypertension as secondary to service-connected 
disabilities, including a spleen disorder, in the previous 
October 1996 denial, separate theories in support of a claim for 
a particular benefit are not equivalent to separate claims and a 
final denial on one theory is a final denial on all theories.  
Therefore, new and material evidence is necessary to reopen a 
claim for the same benefit asserted under a different theory.  
Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. 
Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. 
App. 470 (2004).

In November 2009, the Veteran appears to have requested an 
extension of a temporary 100 percent rating based on surgical or 
other treatment necessitating convalescence beyond October 1, 
2007 and entitlement to a TDIU rating.  As those claims have been 
developed for appellate review, the Board refers them to the RO 
for appropriate action.
The issues of entitlement to service connection for a lumbar and 
thoracic spine disability, a liver disorder, an acquired 
psychiatric disorder, a pulled groin, and renal and adrenal 
insufficiency; increased ratings for a psychiatric disorder, 
neuropathy of the upper extremities, a cervical spine disability, 
and residuals of a cerebral concussion; and entitlement to 
automobile and adaptive equipment or for adaptive equipment only, 
special home adaptation, and specially adapted housing are 
REMANDED to the Department of Veterans Affairs Regional Office.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran did not timely appeal an October 1996 rating 
decision that denied service connection for hypertension.

2.  Evidence submitted since the October 1996 rating decision, 
when considered with previous evidence of the record, relates to 
an unestablished fact necessary to substantiate the Veteran's 
claim and raises a reasonable possibility of substantiating the 
claim.

3.  It is as likely as not that the Veteran's hypertension is 
aggravated by his service-connected spleen disorder.

4.  It is as likely as not that the Veteran's diabetes mellitus 
is aggravated by his service-connected spleen disorder.

5.  It is as likely as not that the Veteran's glaucoma is 
aggravated by his service-connected spleen disorder.

6.  It is as likely as not that the Veteran's cataracts are 
aggravated by his service-connected spleen disorder.
7.  Since October 23, 2008, the Veteran's psychiatric disorder 
(adjustment disorder with anxiety and depression) has been 
manifested by panic attacks more than once a week, impairment of 
short-term memory, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  There has been no sustained improvement in 
the Veteran's psychiatric disorder since October 23, 2008.


CONCLUSIONS OF LAW

1.  The October 1996 rating decision that denied service 
connection for hypertension is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1100, 20.1103 
(2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for hypertension.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Service connection for hypertension is warranted because it 
is aggravated by the Veteran's service-connected spleen disorder.  
38 U.S.C.A. §§ 1110, 1131, 1133, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2009).

4.  Service connection for diabetes mellitus is warranted because 
it is aggravated by the Veteran's service-connected spleen 
disorder.  38 U.S.C.A. §§ 1110, 1131, 1133, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) 
(2009).

5.  Service connection for glaucoma is warranted because it is 
aggravated by the Veteran's service-connected spleen disorder.  
38 U.S.C.A. §§ 1110, 1131, 1133, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2009).

6.  Service connection for cataracts is warranted because it is 
aggravated by the Veteran's service-connected spleen disorder.  
38 U.S.C.A. §§ 1110, 1131, 1133, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2009).

7.  Service connection for erectile dysfunction is warranted 
because it is aggravated by the Veteran's service-connected 
spleen disorder.  38 U.S.C.A. §§ 1110, 1131, 1133, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2009).

8.  The October 2009 reduction of the rating for the Veteran's 
psychiatric disorder, from 50 percent to 30 percent disabling, 
effective October 23, 2008, was not proper.  38 U.S.C.A. §§ 1155, 
5112(b)(6) (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.10, 
4.130, Diagnostic Code (DC) 9413 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

An October 1996 rating decision denied service connection for 
hypertension.  Although the RO declined to reopen the claim in a 
July 2006 rating decision, the Board must consider the question 
of whether new and material evidence has been received because it 
goes to the Board's jurisdiction to reach the underlying claim 
and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 Vet. App. 1 
(1995).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2009).  
Thus, the October 1996 rating decision became final because the 
appellant did not file a timely appeal.
The claim for service connection may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The Veteran filed this application to reopen 
his claim in 2005.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate a claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).  Only evidence presented since the last final denial on 
any basis will be considered, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining 
whether evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

At the time of the October 1996 rating decision, the evidence 
consisted of the Veteran's service medical records; VA and 
private medical reports; January 1994, January 1995, and 
September 1996 VA examinations; statements from the Veteran; and 
the Veteran's September 1995 personal hearing testimony.  The RO 
denied the Veteran's claim based upon a September 1996 VA opinion 
that there was no relationship between the Veteran's hypertension 
and medication prescribed to treat his service-connected nervous 
condition.  The evidence did not show that the Veteran's 
hypertension was incurred in or aggravated by his service or 
related to any service-connected disability.

New evidence includes VA and private treatment records; records 
from the Social Security Administration; VA examinations; 
statements from the Veteran and his spouse in support of his 
claim; and June 2007 testimony before the Board.  The new 
evidence also includes a March 2006 VA opinion that relates the 
Veteran's hypertension to his chronic use of corticosteroids 
prescribed to treat a service-connected spleen disorder.  The 
Board finds that the evidence received since the last final 
decision is new and material evidence and raises a reasonable 
possibility of substantiating this claim because it addresses a 
previously unestablished fact, that the Veteran currently suffers 
from hypertension that is related to his service or an event or 
injury in service.  That evidence is presumed credible for the 
purpose of determining whether it is material.

Therefore, the Board finds that new and material evidence 
sufficient to reopen the claim has been received.  New and 
material evidence having been submitted, the claim for service 
connection for hypertension is reopened, and the appeal is 
granted to that extent only.

Service Connection

A claimant with active service may be granted service connection 
for a disease or disability either incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  Service incurrence will be 
presumed for diabetes mellitus and hypertension if manifest to a 
degree of 10 percent or more within one year after active 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

The disease entity for which service connection is sought must be 
chronic as opposed to merely acute and transitory in nature.  For 
the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Where 
the fact of chronicity in service is not adequately supported 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 
3 Vet. App. 542 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible.  Lay 
assertions of medical status do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310 (2009).  Secondary service connection is 
permitted based on aggravation; compensation is payable for the 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show:  (1) that a current disability exists; and 
(2) that the current disability was either caused or aggravated 
by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 
(2009).

The record before the Board contains service medical records and 
post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when the 
Board has supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Hypertension

Based on a thorough review of the record, the Board finds that it 
is as likely as not the Veteran's hypertension is related to his 
active service.

The Veteran claims that he has hypertension secondary to 
medication prescribed to treat his service-connected spleen 
disorder.

The service medical records are void of findings, complaints, 
symptoms, or a diagnosis of hypertension.

The Veteran was afforded a VA general medical examination in 
January 1995 at which time he was diagnosed with hypertension.  
On VA hypertension examination in September 1996, the Veteran 
contended that his hypertension was related to medication 
prescribed to treat a service-connected psychiatric disorder.  
However, the examiner opined that the Veteran's hypertension was 
not related to medications prescribed for treatment of his 
service-connected psychiatric disorder.

On VA diabetes mellitus examination in March 2006, the Veteran 
was diagnosed with hypertension.  The examiner opined that it is 
more likely than not that the Veteran's chronic steroid use 
contributed to and led to his frank diabetes and hypertension.

The Veteran was afforded a VA general medical examination in 
March 2006, at which time he presented with a history of an in-
service motor vehicle accident in December 1979 that resulted in 
a fractured cervical spine.  At that time, the Veteran was found 
to have polysplenia.  Since that time, the Veteran was 
hospitalized several times and treated for chronic leukocytosis 
and sepsis.  The Veteran was given high-dose steroids on each 
hospitalization for rescue of his sepsis syndrome and was treated 
with tapering doses throughout the years.  However, he was never 
weaned off of steroids and had a lot of end-organ damage from 
corticosteroid use including type II diabetes mellitus, 
hypertension, and chronic renal failure.  At the time of the 
examination, the Veteran was receiving another tapering dose of 
steroids.  The examiner indicated that the Veteran's recurrent 
septic episodes required multiple hospitalizations throughout the 
years and escalating doses of corticosteroids at a high dose that 
would have to be increased to maintain his blood pressure.  The 
examiner opined that it is more likely than not that the 
Veteran's hypertension is secondary to his chronic corticosteroid 
use.

After reviewing the evidence, the Board finds that there is a 
reasonable basis to relate the Veteran's current hypertension is 
related to his active service based on the medical evidence 
presented in this case, which establishes that it is at least as 
likely as not that some portion of the Veteran's hypertension is 
related to his service, and specifically to the steroids 
prescribed to treat his service-connected spleen disorder.  The 
evidence shows that the spleen disorder has played an aggravating 
role in the hypertension.  The medical evidence of record shows 
that the hypertension is as likely as not aggravated by the 
service-connected spleen disorder.  Therefore, service connection 
for hypertension is granted.  The Board has resolved all 
reasonable doubt in favor of the Veteran in making this decision.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. (1990).

Diabetes Mellitus

Based on a thorough review of the record, the Board finds that it 
is as likely as not the Veteran's diabetes mellitus is related to 
his active service.

The service medical records are void of findings, complaints, 
symptoms, or a diagnosis of diabetes mellitus.

On VA diabetes mellitus examination in March 2006, the Veteran 
presented with a history of diabetes mellitus since 1999.  He was 
diagnosed with type II diabetes mellitus with erectile 
dysfunction, hypertension, and hyperlipidemia.  The examiner 
opined that it is more likely than not that the Veteran's chronic 
steroid use has contributed to and led to his frank diabetes.

On VA hemic disorders examination in March 2006, the Veteran was 
diagnosed with anemia of chronic disease secondary to multiple 
medical comorbidities such as adrenal insufficiency, recurring 
sepsis secondary to functional asplenia, and multiple admissions.  
The examiner opined that the Veteran also has diabetes mellitus 
due to long-term steroid use.

After reviewing the evidence, the Board finds that there is a 
reasonable basis to relate the Veteran's current diabetes 
mellitus is related to his active service based on the medical 
evidence presented in this case, which establishes that it is at 
least as likely as not that some portion of the Veteran's 
diabetes mellitus is related to his service, and specifically to 
the steroids prescribed to treat his service-connected spleen 
disorder.  The evidence shows that the spleen disorder has played 
an aggravating role in the diabetes mellitus.  The medical 
evidence of record shows that the diabetes mellitus is as likely 
as not aggravated by the service-connected spleen disorder.  
Therefore, service connection for diabetes mellitus is granted.  
The Board has resolved all reasonable doubt in favor of the 
Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. (1990).

Glaucoma and Cataracts

Based on a thorough review of the record, the Board finds that it 
is as likely as not the Veteran's glaucoma and cataracts are 
related to his active service.

The service medical records are void of findings, complaints, 
symptoms, or a diagnosis of glaucoma or cataracts.

On VA eye examination in March 2006, it was noted that the 
Veteran had a history of reactive arthritis for which he was 
prescribed prednisone pills.  Over time, the Veteran developed 
secondary complications from steroid use for that condition, to 
include ocular complications.  The examiner opined that the 
Veteran's open angle secondary type of glaucoma and cataracts are 
more likely than not secondary to steroid use.

On VA diabetes mellitus examination in March 2006, the Veteran 
presented with a history of diabetes mellitus since 1999.  It was 
noted that his last examination was two months ago during which 
there was no evidence of diabetic retinopathy, but there was 
evidence of glaucoma secondary to the Veteran's recurrent high 
steroid use.  The examiner opined that it is more likely than not 
that the Veteran's chronic steroid use caused his glaucoma.

On VA general medical examination in March 2006, the Veteran was 
receiving a tapering dose of steroids.  The examiner indicated 
that the Veteran's recurrent septic episodes required multiple 
hospitalizations throughout the years and escalating doses of 
corticosteroids at a high dose that would have to be increased to 
maintain his blood pressure.  The examiner opined that the 
Veteran's glaucoma is more likely than not secondary to his 
steroid use.

After reviewing the evidence, the Board finds that there is a 
reasonable basis to relate the Veteran's current glaucoma and 
cataracts are related to his active service based on the medical 
evidence presented in this case, which establishes that it is at 
least as likely as not that some portion of the Veteran's 
glaucoma and cataracts are related to his service, and 
specifically to the steroids prescribed to treat his service-
connected spleen disorder.  The evidence shows that the spleen 
disorder has played an aggravating role in the glaucoma and 
cataracts.  The medical evidence of record shows that the 
glaucoma and cataracts are as likely as not aggravated by the 
service-connected spleen disorder.  Therefore, service connection 
for glaucoma and cataracts is granted.  The Board has resolved 
all reasonable doubt in favor of the Veteran in making this 
decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. (1990).

Erectile Dysfunction

Based on a thorough review of the record, the Board finds that it 
is as likely as not the Veteran's erectile dysfunction is related 
to his active service.

The service medical records are void of findings, complaints, 
symptoms, or a diagnosis of erectile dysfunction.

On VA diabetes mellitus examination in March 2006, the Veteran 
presented with a history of diabetes mellitus since 1999.  It was 
noted that he had a three year history of erectile dysfunction.  
The Veteran was diagnosed with type II diabetes mellitus with 
erectile dysfunction.  The examiner opined that it is more likely 
than not that the Veteran's chronic steroid use contributed to 
his erectile dysfunction.

After reviewing the evidence, the Board finds that there is a 
reasonable basis to relate the Veteran's current erectile 
dysfunction is related to his active service based on the medical 
evidence presented in this case, which establishes that it is at 
least as likely as not that some portion of the Veteran's 
erectile dysfunction is related to his service, and specifically 
to the steroids prescribed to treat his service-connected spleen 
disorder.  The evidence shows that the spleen disorder has played 
an aggravating role in the erectile dysfunction.  The medical 
evidence of record shows that the erectile dysfunction is as 
likely as not aggravated by the service-connected spleen 
disorder.  Therefore, service connection for erectile dysfunction 
is granted.  The Board has resolved all reasonable doubt in favor 
of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. (1990).

Reduction

A veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  
38 U.S.C.A. § 1155 (West 2002).  Prior to reducing a veteran's 
disability rating, VA is required to comply with several general 
VA regulations applicable to all rating-reduction cases, 
regardless of the rating level or the length of time that the 
rating has been in effect.  Generally, when reduction in the 
rating of a service-connected disability is contemplated and the 
lower rating would result in a reduction or discontinuance of 
compensation payments, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material facts 
and reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefore.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present level.  
38 C.F.R. § 3.105(e) (2009).  In the advance written notice, the 
beneficiary will be informed of his right for a pre-determination 
hearing, and if a timely request for such a hearing is received 
within 30 days, benefit payments shall be continued at the 
previously established level pending a final determination.  
38 C.F.R. § 3.105(i)(1) (2009).  Where there is no reduction in 
the amount of compensation payable to a beneficiary, 38 C.F.R. 
§ 3.105(e) does not apply.  VAOPGCPREC 71-91 (1991), 57 Fed. Reg. 
2316 (1992).

A May 1994 rating decision granted service connection and a 10 
percent disability rating for adjustment disorder with anxiety 
and depression, effective March 31, 1994.  A May 2004 rating 
decision increased the disability rating from 10 percent to 50 
percent, effective May 30, 2003.  An October 2009 rating decision 
reduced the disability rating from 50 percent to 30 percent, 
effective October 23, 2008.  At the time of the October 2009 
rating decision, the Veteran was in receipt of a combined 
disability rating of 100 percent.  As a result of that decision, 
the Veteran's combined disability rating was continued at 100 
percent.  Since the October 2009 rating decision did not result 
in a reduction in the overall compensation payable to the 
Veteran, the provisions of 38 C.F.R. § 3.105(e) (2009) are not 
applicable.  VAOPGCPREC 71-91 (1991); 57 Fed. Reg. 2316 (1992).

In certain rating reduction cases, VA benefits recipients are to 
be afforded greater protections.  38 C.F.R. § 3.344(a)(b) (2009).  
Those regulations provide that rating agencies will handle cases 
affected by change of medical findings or diagnosis, so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations governing 
disability compensation and pension.  However, the provisions of 
38 C.F.R. § 3.344(c) specify that those considerations are 
applicable for ratings which have continued for long periods at 
the same level (five years or more), and that they do not apply 
to disabilities which have not become stabilized and are likely 
to improve.  Reexaminations disclosing improvement, physical or 
mental, in these disabilities will warrant a reduction in rating. 
Similar protections are afforded to veterans who have been 
awarded a total rating based on unemployability.  38 C.F.R. 
§ 3.343 (2009).

Under those criteria regarding reductions, the RO must find the 
following:  (1) based on a review of the entire record, the 
examination forming the basis for the reduction is full and 
complete, and at least as full and complete as the examination 
upon which the rating was originally based; (2) the record 
clearly reflects a finding of material improvement; and (3) it is 
reasonably certain that the material improvement found will be 
maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344(a),(b) (2009); Kitchens v. Brown, 7 Vet. App. 320 (1995); 
Brown v. Brown, 5 Vet. App. 413 (1993).

Ratings on account of diseases subject to temporary or episodic 
improvement, such as manic depressive or other psychotic 
reaction, will not be reduced on any one examination, except in 
those instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been demonstrated.  
38 C.F.R. § 3.344(a) (2009).  The rules regarding stability of 
disability evaluations are specifically applicable to ratings 
which have continued for five years or more at the same level.  
38 C.F.R. § 3.344(c) (2009).

The 50 percent rating for the Veteran's psychiatric disorder was 
in effect from May 30, 2003 to October 23, 2008, over five years.  
Thus, the rules regarding stability of disability ratings are 
applicable.  The Veteran's psychiatric disorder is one of those 
contemplated by 38 C.F.R. § 3.344(a), and that the rating 
therefore may not be reduced on the basis of any one examination, 
unless all the evidence of record clearly warrants the conclusion 
that sustained improvement has been demonstrated.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  The Board will now consider the 
propriety of the rating reduction.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities found in 38 
C.F.R. Part 4 (2009).  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.10 (2009).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  The Board will also consider entitlement to staged 
ratings to compensate for times since filing the claim when the 
disability may have been more severe than at other times during 
the course of the claim on appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9413, a 
30 percent disability rating for anxiety disorder with anxiety 
and depression is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent rating is assigned when the psychiatric condition 
produces occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational 
or social impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); and disorientation to time or place, memory 
loss for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130 (2009).

On VA mental disorders examination in October 2003, the Veteran 
indicated that his depression had recently worsened after he lost 
his job and endorsed feelings of fatigue and a poor appetite.  He 
had lost weight in the last several months secondary to his 
depression.  The Veteran complained of anxiety and an occasional 
anxiety attack.  He was currently receiving outpatient care, 
antidepressants, and anti-anxiety medication.  The Veteran 
reported that he was compliant with his treatment, but had a 
history of missing appointments and some noncompliance with 
instructions.  However, he experienced a slight decrease in his 
symptoms.

On mental status examination, there was no impairment in the 
Veteran's thought processes or communication.  He was alert and 
oriented to place, time, person, and situation.  Eye contact 
seemed to be appropriate.  There was no inappropriate behavior or 
evidence of panic attacks at that time.  Impulse control was 
currently intact.  Speech was spontaneous with a normal rate.  
However, his mood was described as "pretty down."  Affect was 
constricted with a congruent mood.  There was no suicidal or 
homicidal ideation, intent, or plan.  Thought processes were 
logical and goal-directed.  Long- and short-term memory appeared 
to be intact.  The examiner opined that the Veteran met the 
criteria for major depressive disorder.  The Veteran contended 
that he was no longer able to work, that his cognitive abilities 
had decreased, and that he no longer wanted to be around friends 
or family.  The examiner suggested that the Veteran was 
unemployable due to his psychiatric disorder and co-morbid 
medical conditions.  The Veteran was diagnosed with major 
depressive disorder, recurrent, moderate without psychotic 
features and was assigned a GAF score of 60.

According to the American Psychiatric Association's Diagnostic 
and Statistic Manual of Mental Disorders, Fourth Edition (DSM-
IV), a Global Assessment of Functioning (GAF) score of 31-40 
indicates some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and is 
failing in school).  A GAF of 41-50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
A GAF score of 51-60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or co- 
workers).  A GAF score of 61 to 70 reflects some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and having some meaningful interpersonal 
relationships.

The Veteran was afforded a VA mental disorders examination in 
March 2006, at which time he was very depressed due to the 
worsening of various medical conditions.  The Veteran's sleep was 
poor, but his appetite was fine.  He denied any problems 
concentrating and denied any suicidal or homicidal ideation, 
intent, or plan.  While the Veteran's energy level was poor, he 
denied any cognitive problems or psychotic symptoms.  He was 
totally dependent on his wife for activities of daily living.  On 
examination, the Veteran was casually attired with good eye 
contact and cooperative.  His mood was mildly depressed with an 
affect of average range and intensity.  The Veteran was not 
labile, but had appropriate thought content.  He was alert and 
oriented times four.  Thought processes were coherent, logical, 
and goal-directed.  The Veteran did not display any flight of 
ideas or looseness of associations.  He denied auditory or visual 
hallucinations, illusions, or delusions.  The Veteran also denied 
any suicidal or homicidal ideation, intent, or plan.  Insight and 
judgment were fair.  The examiner opined that the Veteran still 
met the criteria for major depressive disorder and panic disorder 
with a depressed mood, anhedonia, problems with sleep, decreased 
energy, and problems with concentration at times.  He did not 
report feelings of guilt.  In terms of his anxiety symptoms, the 
Veteran reported that his anxiety had been under good control 
with antidepressant medication.  The Veteran denied any cognitive 
or psychotic problems or suicidal or homicidal ideation, intent, 
or plan.  The examiner opined that the Veteran was moderately 
socially and occupationally dysfunctional secondary to his 
psychiatric illness, but that he was employable from a 
psychiatric perspective.  He was diagnosed with major depressive 
disorder, recurrent, mild, without psychotic features and panic 
disorder without agoraphobia.  He was assigned a GAF score of 55.

VA treatment records dated in July 2008 show that the Veteran 
denied any suicidal or homicidal ideations.  He was diagnosed 
with major depressive disorder and panic disorder and assigned a 
GAF score of 65.  However, in September 2008, on mental status 
examination the Veteran was casually dressed with good eye 
contact.  Mood and affect were euthymic.  The Veteran denied any 
suicidal or homicidal ideations and did not appear to respond to 
internal stimuli.  Linear thought processes, insight, and 
judgment were adequate.  He was assigned a GAF score of 55.  In 
November 2008, the Veteran's speech was within normal limits.  
Mood and affect were euthymic.  He denied suicidal and homicidal 
ideations and hallucinations.  Insight and judgment were good.  
The Veteran was diagnosed with major depressive disorder, panic 
disorder, and alcohol dependence in full remission and assigned a 
GAF score of 60.  In July 2009, the Veteran reported an increased 
depressed mood.  However, he denied any thoughts of self-harm or 
harm to others.  The Veteran also denied any increased anxiety, 
but reported difficulties surrounding medical issues.  On mental 
status examination, he was casually dressed with adequate 
hygiene.  The Veteran was calm with normal speech.  Mood was 
euthymic with a constricted affect.  Thought processes were 
linear and logical.  The Veteran denied any suicidal or homicidal 
ideations and hallucinations.  Insight and judgment were good.  
He was diagnosed with major depressive disorder, panic disorder, 
and alcohol dependence in full remission and was assigned a GAF 
score of 60.

The Veteran was afforded a VA mental disorders examination in May 
2009, at which time the examiner noted that the Veteran was found 
to be in full remission in November 2008 and was maintained on 
medication.  On examination, speech was unremarkable and the 
Veteran was cooperative, friendly, relaxed, and attentive.  His 
affect was blunted with an anxious mood.  Thought processes and 
content were unremarkable.  The Veteran indicated that he had 
obsessive and ritualistic behavior such as organization routines.  
However, he denied any homicidal or suicidal thoughts.  Impulse 
control was good without any episodes of violence.  While remote 
and recent memory was normal, immediate memory was mildly 
impaired.  The examiner opined that there was no total 
occupational and social impairment due to mental disorder signs 
and symptoms and that those signs and symptoms did not result in 
deficiencies in areas such as judgment, thinking, family 
relations, work, mood, and school.  However, there was reduced 
reliability and productivity due to symptoms of the Veteran's 
mental disorder.  The examiner explained that the 
neuropsychiatric problems that affect memory and attention are 
moderate and impair the Veteran's ability to manipulate and 
retain information which therefore affects his ability to make 
decisions.  Depression was fairly well controlled by medications, 
but panic attacks continued to manifest under stress and required 
the use of medications as needed.  The Veteran was diagnosed with 
major depressive disorder; panic disorder; cognitive disorder, 
not otherwise specified; and alcohol dependence in full 
remission.  He was assigned a GAF score of 59.

The Board finds that the reduction of the Veteran's psychiatric 
disorder from 50 percent to 30 percent was improper.  With the 
exception of a GAF score of 65 in July 2008, indicative of mild 
symptoms, the competent medical evidence shows that the Veteran's 
psychiatric disability ranged from GAF scores from 55 to 60, 
indicative of moderate symptoms, since May 30, 2003, the 
effective date of the Veteran's 50 percent disability rating.  
The competent medical evidence shows that the Veteran continues 
to experience panic attacks more than once a week, impairment of 
short-term memory, disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  The Veteran's psychiatric symptomatology 
has remained consistent since May 30, 2003.  While a November 
2008 VA treatment record and May 2009 VA examination indicate 
that the Veteran's major depressive disorder was in full 
remission, the Veteran's GAF scores were 59 and 60 indicative of 
moderate symptoms and the evidence of record does not demonstrate 
sustained improvement of the Veteran's psychiatric disorder, such 
that a reduction in the rating was proper.  The Board finds that 
the competent medical evidence supports a rating of 50 percent 
for the Veteran's service-connected psychiatric disorder as the 
Veteran's overall symptomatology more nearly approximates the 
criteria for the 50 percent rating.  Accordingly, the Board finds 
that a reduction in the 50 percent disability rating was not 
warranted and that the Veteran is entitled to a restoration of 
the 50 percent disability rating for his psychiatric disorder 
effective October 23, 2008.

In sum the weight of the credible evidence demonstrates that the 
October 2009 reduction of the disability rating for a psychiatric 
disorder from 50 percent to 30 percent was not proper.  
Therefore, restoration of the 50 percent rating, effective 
October 23, 2008, is warranted.


ORDER

New and material evidence having been received, the claim for 
service connection for hypertension, is reopened.  To that extent 
only, the claim is granted.

Service connection for hypertension, aggravated by a service-
connected spleen disorder, is granted.

Service connection for diabetes mellitus, aggravated by a 
service-connected spleen disorder, is granted.

Service connection for glaucoma, aggravated by a service-
connected spleen disorder, is granted.

Service connection for cataracts, aggravated by a service-
connected spleen disorder, is granted.

Service connection for erectile dysfunction, aggravated by a 
service-connected spleen disorder, is granted.

The reduction of the rating for the Veteran's psychiatric 
disorder, effective October 23, 2008, was not proper; the Veteran 
is entitled to restoration of the 50 percent rating effective 
October 23, 2008.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claims requires additional development.

In June 2007, the Veteran was afforded a hearing before the Board 
with respect to the issues of entitlement to service connection 
for hypertension, automobile and adaptive equipment, a special 
home and adaptation grant, and specially adapted housing, and aid 
and attendance.

In December 2007, the Board remanded the Veteran's remaining 
claims for service connection for a low back disability, a liver 
disorder, PTSD, a pulled groin, anemia, diabetes mellitus, 
glaucoma, cataracts, renal insufficiency, adrenal insufficiency, 
erectile dysfunction, and paralysis of the lower extremities; the 
ratings initially assigned for his neuropathy of the lower 
extremities; and the denial of his claims for an increased rating 
for his cervical spine disability, his psychiatric disorder, and 
the residuals of a cerebral concussion, for the issuance of a 
statement of the case.

Subsequent to the November 2008 statement of the case, in his 
February 2009 substantive appeal, the Veteran requested a hearing 
before the Board.  An October 2009 rating decision granted 
service connection for a spleen disorder (functional 
asplenia/splenosis with a history of leukocytosis), anemia, and a 
bilateral leg disability (myelopathy of the lower extremities), 
effective June 30, 2005; and awarded special monthly compensation 
based upon the need for the regular aid and attendance of another 
person, effective October 23, 2008.  In addition, the Board has 
granted service connection for hypertension, diabetes mellitus, 
glaucoma, cataracts, and erectile dysfunction.  Accordingly, 
those issues are no longer on appeal.  However, the Veteran has 
not been afforded a hearing on the remaining claims on appeal.  
Accordingly, on remand the RO should schedule such a hearing.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703 
(2009).

With regard to the Veteran's claims of entitlement to automobile 
and adaptive equipment or for adaptive equipment only, to a 
special home adaptation, and to specially adapted housing, the 
Board finds that those claims are inextricably intertwined with 
the Veteran's pending claims for service connection and for 
increased ratings.  Specifically, the Veteran's claims of 
entitlement to automobile and adaptive equipment or for adaptive 
equipment only, to a special home adaptation, and to specially 
adapted housing are inextricably intertwined with the claims for 
service connection and increased ratings, as the resolution of 
the Veteran's claims for service connection and increased ratings 
may have a bearing on the resolution of the claims for 
entitlement to automobile and adaptive equipment or for adaptive 
equipment only, to a special home adaptation, and to specially 
adapted housing.  The appropriate remedy where a pending claim is 
inextricably intertwined with claim currently on appeal is to 
defer adjudication of the claim on appeal pending the 
adjudication of the inextricably intertwined claim.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  Expedited handling 
is requested.

Schedule the Veteran for a travel board 
hearing in connection with his appeal to be 
held at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for 



Veterans Claims for development or other action must be handled 
in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


